El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
La primera y más importante de las cuestiones previas alegadas por el Secretario Ejecutivo de. Puerto Rico, don Ra-món Siaca Pacheco, al comparecer ante nosotros en virtud del auto condicional de mandamus que contra él expedimos en este caso es la referente a la jurisdicción de este Tribunal Supremo para conceder autos de mandamus, pues sos-tiene que si bien teníamos esa jurisdicción por la ley de la Legislatura Insular del año 1903, carecemos abora de ella desde que en 2 de marzo de 1917 fué aprobada por el Pre-sidente de* los Estados Unidos la ley de aquel Congreso para proveer de un gobierno civil a esta isla, y para otros fines, generalmente conocida por la Ley Jones, puesto que dispo-niendo el artículo 40 que la jurisdicción que tenían los tribunales continuará como al presente hasta que otra cosa se disponga por la ley, y habiendo la nueva ley concedido en su artículo 48 solamente a las cortes de distrito jurisdicción para expedir autos de mandamus, tal jurisdicción es exclu-siva en dichas cortes, ha dejado de estar en vigor la ley de 1903, y llega hasta sostener que ni siquiera la Legislatura puede concedernos jurisdicción original para expedir autos de mandamus, a menos que sea'para hacer efectiva nuestra jurisdicción de apelación.
Dejaremos a un lado la última cuestión propuesta toda vez que no es materia que tengamos que resolver ahora por-que no existe ley alguna de la Legislatura Insular posterior a la Ley Jones que nos conceda esa jurisdicción, y nos limi-taremos a resolver si la ley de 1903 que nos concedió juris-*150dicción original para librar autos de mandamus lia quedado sin vigor como consecuencia de los artículos citados de la nueva Ley Orgánica de Puerto Pico y, por tanto, si por esta razón carecemos de jurisdicción original para expedir autos de mandamus en casos en que, como el presente, no se trata de bacer efectiva nuestra jurisdicción de apelación ni de hacer efectivo nuestro poder para compeler a los tribunales infe-riores al cumplimiento de los deberes que les imponen las leyes.
Si bien es cierto que el artículo 48 al conferir jurisdic-ción a las cortes de distrito para conceder autos de mandamus guardó silencio en este particular con respecto a la Corte Suprema, no entendemos que tal cláusula derogue en modo alguno la ley de 1903 de la Legislatura Insular que nos con-cedió tal jurisdicción, en vista de que el artículo 40 decreta que los tribunales continuarán con la jurisdicción que hasta entonces tenían hasta que otra cosa se dispusiese por la ley. Si no hubiese consignado esta disposición el artículo 40, en-tonces indudablemente hubiera terminado nuestra jurisdic-ción original para expedir autos de mandamus, desde el mo-mento en que empezó a regir la nueva Ley Orgánica, como consecuencia de la jurisdicción concedida a las cortes de dis-trito en su artículo 48.
Nos confirma en este parecer el artículo 57 al disponer que las leyes entonces en vigor continuarán vigentes excepto en aquellos particulares en que sean alteradas, enmendadas o modificadas por dicha Ley Orgánica, por la autoridad legis-lativa de Puerto Rico o por el Congreso de los Estados Uni-dos, toda vez que al conceder el artículo 48 jurisdicción original a las cortes de distrito en procedimientos de mandamus no hizo otra cosa que confirmarles la jurisdicción que ya les había otorgado la Legislatura Insular en el año 1903 y en modo alguno puede interpretarse dicho precepto como dero-gatorio de dicha ley pues no la enmendó, alteró ni modificó.
Antes de que podamos considerar la alegación del deman-*151dado de que en el caso concreto qne tenemos ante nosotros carecemos de jurisdicción original para expedir autos de mandamus es necesario que expongamos los hechos alegados en la petición, aunque sea sólo en lo sustancial.
El Municipio de Quebradillas solicitó la expedición del auto de mandamus contra el Secretario Ejecutivo de Puerto Eico, alegando qne está organizado de acuerdo con la Ley-Municipal de 1906; que en 13 de agosto de 1917 la Asamblea Legislativa de Puerto Eico abrió su primera sesión ordinaria de acuerdo con la actual Ley Orgánica de esta isla; qne el día 12 de septiembre de 1917 estando en sesión la Asamblea Legislativa se presentó un proyecto de ley, qne transcribe, según el cual El Pueblo de Puerto Eico debía hacerse cargo, desde que fuera aprobado, de un pozo artesiano qne surte de agua al pueblo de Quebradillas; que dicho proyecto fué apro-bado en votación por lista por la Cámara de Eepresentantes y por el Senado por una mayoría de sus miembros y firmado por sus respectivos presidentes el 25 de noviembre de 1917; que el Gobernador de esta isla lo recibió el mismo día 25 de noviembre de 1917 para su consideración y estudio; que al siguiente día 26 la Cámara y el Senado, por mutuo y expreso consentimiento que se prestaron, suspendieron sus sesiones hasta el día 4 de febrero de 1918; que el G-obernador de Puerto Eico no devolvió dicho proyecto dentro de los diez días siguientes, con excepción de los domingos, de haberlo recibido; que la Asamblea Legislativa no levantó su sesión durante ese período de diez días sino el 6 de febrero de 1918; que dicho proyecto se ha convertido en ley por no ha-berlo devuelto el Gobernador ni aprobado ni vetado dentro de los diez días de haberlo recibido, no habiendo levantado sus sesiones la Asamblea Legislativa durante ese período; que a pesar de que de acuerdo con el artículo 22 de la vi-gente Ley Orgánica de esta isla el Secretario Ejecutivo tiene el deber de promulgar todas las leyes decretadas por la Le-gislatura Insular, se ha negado a promulgar dicha ley a pesar *152de haber sido requerido para hacerlo, contestando que no fué aprobada por el Gobernador y que cumpliendo sus órdenes no la publicó ni la publicará, a menos que los tribunales de justicia decidieren que está en vigor, por estimar que la Asam-blea Legislativa no terminó sus. sesiones ordinarias el 26 de noviembre de 1917 sino que simplemente tomó un receso hasta el primer lunes de febrero; alegó también que la suspensión de las sesiones de la Asamblea Legislativa fue un acto legal y autorizado por la ley y que no tiene otro recurso adecuado, rápido y eficaz en el curso ordinario de la ley, como el que utiliza, por lo cual concluyó pidiendo que ordenásemos al Se-cretario Ejecutivo de Puerto Rico, que promulgue y publique oficialmente dicha ley.
En vista de estas alegaciones sostiene el demandado que no tenemos jurisdicción para expedir el auto de mandamus en este caso porque tendría el efecto de determinar la lega-lidad de las sesiones de la Legislatura. Como única argu-mentación en apoyo de esta alegación, cita.algunos párrafos del caso de Clough v. Curtis, 134 U. S. 381.
Hemos estudiado el caso que se cita y encontramos que no'sostiene la alegación hecha por el demandado. Según la opinión del tribunal escrita por el Juez Sr. Harlan, el Pre-sidente de la Cámara de Representantes y del Consejo, cuyos cuerpos constituían la Asamblea Legislativa de Idaho en el año 1899, presentaron cada uno separadamente una petición a la Corte Suprema de aquel territorio en las que alegando que la Asamblea Legislativa había levantado su sesión sine die el 7 de febrero de ese año por haber terminado a las doce de la noche los sesenta días de ella, después de esa hora algunos de los miembros de esos cuerpos nombraron un presidente pro tempore y aprobaron varias leyes, y alegando, además, que los secretarios de dichos cuerpos no habían co-municado al Secretario Ejecutivo la verdad de lo ocurrido en esas sesiones pidieron que se ordenara al Secretario Eje-cutivo que corrigiese los procedimientos para que resultase *153la verdad de lo ocurrido y pudiera ser certificada al Congreso de los Estados Unidos. La Corte Suprema de Idaho negó la expedición de los autos y cuando el Tribunal Supremo de los Estados Unidos resolvió conjuntamente los recursos de apelación establecidos por dichos presidentes confirmó los fallos apelados, entre otras razones, porque en casos en que no mediaban intereses privados la jurisdicción de la corte no podía ser requerida para resolver si determinados cuerpos legislativos que asumían ejercer funciones legislativas cons-tituían legalmente una Asamblea Legislativa, cuestión que podría suscitarse en pleito que tuviera por base alguna ley decretada por dicha asamblea.
El caso que ahora estamos considerando para resolver se encuentra dentro de lo previsto por la Corte Suprema de los Estados Unidos en esa sentencia pues el peticionario reclama el derecho que lq concede una ley respecto a que el pozo artesiano de Quebradillas sea sostenido por El Pueblo de Puerto Pico, reclamación que puede hacer el municipio peti-cionario porque si dicho proyecto de ley ha llegado a ser ley resultará beneficiado por ella porque no tendrá que conser-varlo y mantenerlo,' lo cual ■ necesariamente origina gastos. Cuando se practicó la prueba en el juicio se demostró que efectivamente el sostenimiento del pozo cuesta a dicho mu-nicipio una cantidad de dinero anual.
En cuanto al otro argumento del demandado de que care-cemos de jurisdicción porque de acuerdo con la Regla 69 de las de esta Corte Suprema en la solicitud deben consig-narse las razones que hacen indispensable' que originalmente expidamos el auto, siendo nuestra jurisprudencia en ese sen-tido, diremos que la falta de esas razones no nos priva de jurisdicción y que si las exigimos es para no intervenir ori-ginalmente en casos sin importancia; pero cuando como en el presente caso de la propia solicitud aparece que el auto va dirigido contra un alto funcionario público del gobierno de Puerto Rico y que envuelve la resolución de una cues-*154tión tan importante como la legalidad de la continnación de las sesiones de la Asamblea Legislativa por nn largo período de tiempo, nos pareció conveniente expedir directamente el auto.
También lia hecho objeción el demandado a la suficiencia de la solicitud alegando que el peticionario no tiene capa-cidad legal para pedir el remedio que solicita, que no exp’one hechos que demuestren que tiene interés en el asunto, y que tiene otro remedio en el curso ordinario de la'ley.
Esos tres motivos los argumenta conjuntamente el deman-dado y en igual forma los trataremos- nosotros.
En apoyo de esa tesis cita, sin comentarios, la opinión disidente del Juez Sr. Temple en el caso de Harpending v. Haight, 39 Cal. 216. En este caso la petición de mandamus se sometió a la Corte Suprema por un convenio de las partes en el que, entre otras cosas, se alegó que por tener el peti-cionario interés en el resultado del procedimiento era propia parte en él. Tenía por objeto que se resolviera si por no haber devuelto el G-obernador al Senado dentro de diez días, exceptuando los domingos, un proyecto de ley decretado por la Asamblea Legislativa había quedado convertido en ley, habiendo convenido, además, las partes en que si esto era así procedía librarse el auto perentorio ordenando al demandado que autenticase dicha ley según se disponía en la que regía para autenticación de las leyes que no son aprobadas por el Gobernador. La Corte Suprema resolvió que se expidiera el auto perentorio de mandamus, disintiendo únicamente el Juez Sr. Temple. La mayoría de la corte no consideró en su opinión si el peticionario tenía interés en el asunto. Pa-rece que descartó esta cuestión en vista del convenio de las partes. Solamente el juez disidente la consideró llegando a la conclusión de que el peticionario tenía otro recurso sencillo, rápido, eficaz y adecuado, porqué teniendo su petición por objeto conseguir que existiera un procedimiento (record) ofi-cial de los actos del ejecutivo en cuanto a la ley en contro-*155versia, podía lograr esto en un procedimiento directo bajo la expresada ley considerándola y tomándola como ley; y que no tenía interés en el asunto, a pesar de la estipulación en contrario, porque siendo la ley para abrir una calle pú-blica no tenía ningún derecho en virtud de ella en una calle que todavía no existía, aun siendo dueño del terreno que se trataba de tomar para ella, por lo que su interés era igual al de cualquier otro ciudadano.
Aunque pudiera ser que el peticionario en el presente caso pudiera conseguir los resultados de la ley, si en efecto es ley, en otro procedimiento dirigido contra el Comisionado del Interior que es el llamado a cumplirla, como el derecho del peticionario sería claro y la obligación del Comisionado del Interior más clara todavía, nos parece que aquél tendría perfecto derecho para solicitar un auto de mandamus contra dicho Comisionado y no tendría necesidad de acudir a un pleito ordinario, por lo que no resulta de gran importancia si el procedimiento de mandamus debe ser dirigido contra el Comisionado del Interior o contra el Secretario Ejecutivo de Puerto Eico. Además, puesto que el artículo 22 de la Ley Orgánica ordena que el Secretario Ejecutivo registre y conserve las leyes decretadas por la Asamblea Legislativa y que las promulgue, nos parece claro que cualquiera persona bene-ficiada por una ley tiene derecho a que tal ley esté archivada y promulgada como las demás leyes y que, por tanto, puede dirigir el procedimiento de mandamus contra el Secretario Ejecutivo de Puerto Eico.
Eesueltas las cuestiones previas propuestas por el deman-dado, podemos pasar a la consideración de los méritos del caso, o sea, si aunque el proyecto de ley referente al pozo artesiano de Quebradillas no fué firmado por el Gobernador, no obstante se convirtió en ley porque estando la Asamblea Legislativa reunida en sesión ordinaria no lo devolvió con sus objeciones a la Cámara de origen dentro de los- diez días de haberlo recibido.
*156Como hemos visto, la Asamblea Legislativa abrió su sesión ordinaria el 13 de agosto de 1917 y el día 26 de noviembre del mismo año, por consentimiento expreso y mntuo de am-bas Cámaras, suspendió sns sesiones basta el primer lunes á de febrero del año siguiente, en virtud de la resolución con-junta que dice así:
‘ ‘ RESOLUCIÓN CONCURRENTE
“Para suspender las sesiones de la presente Legislatura, hasta el día 4 de febrero de 1918.
“Por CUANTO, la presente Legislatura ha desarrollado una labor intensa a causa de los distintos problemas sometidos a su considera-ción, entre los que se encuentran algunos de importancia primordial relacionados con la implantación del nuevo régimen;
“Pon Cuanto, el Senado y la Cámara de Representantes han aprobado muy importantes proyectos que requirieron largo tiempo y detenido estudio, figurando entre ellos, en primer término, los de carácter económico, adoptados para evitar el desequilibrio en núes--tras rentas producido por la prohibición sobre alcoholes que fué acordada por el Congreso de los Estados Unidos, para someterla al referendum de El Pueblo de Puerto Rico, y que merma lbs ingresos del Tesoro en más de un millón cuatrocientos mil dólares;
“Por Cuanto, están aun pendientes de resolución ciertos pro-yectos de ley presentados en -esta Legislatura que deben ser cuida-dosamente estudiados por las comisiones que han de emitir informes sobre ellos, para que lleguen a ser leyes adoptadas de acuerdo con las necesidades públicas;
“POR ouant,o, la actual guerra agrava de día en día nuestra situa-ción financiera; hace cada vez más difícil la vida del pueblo; crea serios conflictos en el orden social y mantiene una situación anormal a la que debe nuestra Legislatura dedicar una atención constante, para, en lo que es posible dentro de sus atribuciones, corregir o evitar los males existentes y los que puedan sobrevenir;
“Por CUANTp, es conveniente, para tales fines, suspender las se-siones de ambas cámaras legislativas por el tiempo necesario, para estudiar e informar dichos proyectos de ley;
“Por - Cuanto, ambas cámaras legislativas, de común acuerdo, pueden suspender sus sesiones por más de tres días, conforme a lo provisto en el artículo 34 de la Ley Orgánica vigente;
*157“PoR TANTO, Resuélvese por el Senado y la Cámara de Repre-sentantes de Puerto Rico:
‘ ‘ Sección 1. — La Cámara de Representantes y el Senado de Puerto Rico suspenden sus sesiones hasta el día cuatro de febrero de mil novecientos diez y ocho, y volverán a reunirse a las diez de la mañana del expresado día.
“Sección 2. — Esta Resolución empezará a regir desde la fecha de su aprobación por ambos cuerpos legislativos.”
Como el peticionario alega en sn solicitud que tal suspen-sión fue un acto legal y autorizado por la ley y que por no haber devuelto el Gobernador dicho proyecto de ley con sus objeciones dentro de los diez días siguientes al 25 de no-viembre en que le fue entregado llegó a ser ley sin su apro-bación y firma, sostiene en contrario el demandado, por voz de su abogado, el Fiscal General de esta isla, que el artículo 31' de la Ley Orgánica no concede autorización afirmativa a la Asamblea Legislativa de esta isla para continuar en sesión indefinidamente y que su precepto es de carácter restrictivo, con la idea de que. el trabajo’ legislativo termine dentro de noventa días; que no fué la intención de ese artículo el hacer nulas con una sesión indefinida otras disposiciones de la mis-ma ley que otorgan al Gobernador, entre otras cosas, trein-ta días para considerar un proyecto después que le ha sido presentado, la que le da poder para hacer nombramientos mientras la Legislatura no está en sesión y el derecho de con-vocar a sesiones extraordinarias en cualquier tiempo.
Los artículos pertinentes de la ley son los siguientes:
“Art. 31. — Los miembros del Senado y de la Cámara de Repre-sentantes de Puerto Rico recibirán una compensación a razón de $7 diarios por los primeros noventa días de cada legislatura ordinaria y $1 diario por cada día adicional de dicha legislatura, mientras esté en sesión * *
“Art. 33. — La primera legislatura, ordinaria de la Asamblea Legislativa de Puerto Rico, provista en esta Ley, se reunirá el vigé-simo-octavo día después de las primeras elecciones dispuestas en la presente, y las legislaturas ordinarias de la Asamblea Legislativa tendrán efecto cada dos años después, reuniéndose el segundo lunes *158de febrero del año 1919, y el segundo lunes de febrero cada dos años después. El Gobernador podrá convocar a la Asamblea Le-gislativa o. al Senado a sesiones extraordinarias en cualquier tiempo en que a su juicio los intereses públicos lo requieran; pero ningún período de sesiones extraordinario continuará por más de diez días, no incluyendo domingos y días festivos, y no se tomará en consi-deración en dicbo período de sesiones ninguna otra legislación que la especificada en la convocatoria; y convocará al Senado a sesiones extraordinarias por lo menos una vez cada año, el segundo lunes de febrero de aquellos años en que no se provea para una legislatura ordinaria de la Asamblea Legislativa.”
De estos preceptos resulta claro que hay dos clases de sesiones que puede celebrar la Asamblea Legislativa de Puer-to Rico; una que es la ordinaria, que comienza el día en que está determinado en la ley; la otra, que se celebra, cuando el Gobernador la convoca para asuntos de interés público, dife-renciándose ambas en cuanto al tiempo de duración de sus sesiones en que la que se celebra por convocatoria del Gober-nador ba de terminar necesariamente dentro de diez días por precepto imperativo de la ley, mientras que en cuanto a la otra, la ordinaria, la regular, la que se reúne por precepto de la ley, no se le fijó tiempo de duración, como se bizo para las sesiones extraordinarias y quedó al criterio de la Asam-blea Legislativa la fecba de terminarla.
Tal como está redactada la ley no fijando término a la sesión ordinaria como lo bizo para la extraordinaria, y de-clarando solamente en cuanto a ese particular lo que habrán de cobrar los senadores y representantes durante los prime-ros noventa días de sesión y lo que habrán de cobrar durante los siguientes días, claramente está expresando el legislador su pensamiento de que nuestra Legislatura puede estar reunida en sesión ordinaria por más de noventa días y por tanto que pudo suspender su sesión basta el día 4 de febrero, primer lunes de dicbo mes, juzgándolo, como lo juzgó, conveniente para los intereses públicos.
Pero además de estas razones que surgen del texto de la *159ley sus antecedentes demuestran sin género alguno de duda que la intención de] legislador fué que la sesión regular po-día durar más de noventa días.
El proyecto de ley original disponía en su artículo 33 que ninguna sesión regular duraría más de noventa días, ex-cluyendo los domingos y días festivos y aquellos durante los cuales ambas Cámaras acordasen estar en receso, con la apro-bación del Gobernador. Esto fué suprimido luego y el co-mité. de las islas del Pacífico y de Puerto Rico en el Senado, propuso que el artículo 31 se enmendara para que dijese, como dice la ley aprobada, que se pagaría a los senadores y representantes $7 por los primeros noventa- días de cada sesión ordinaria y $1 por cada día adicional de tal sesión, aduciendo como razón de la enmienda que “se cree que los asuntos de la Legislatura pueden quedar terminados en no-venta días, pero en vez de establecer una limitación, el comité pensó en que surgirían casos en que fuera necesaria una sesión más larga y, por tanto, queda permitida, aunque la reduc-ción de la dieta, así lo esperamos, será un sano estímulo para una actuación diligente. Además, se evitará de ese modo la práctica de derrotar proyectos de leyes por medio de tácticas dilatorias a las cuales se recurre cuando el término de la sesión legislativa está fijado por limitación constitucional.” ■
Estos antecedentes demuestran que si bien bubo en un principio la idea de restringir la sesión regular a sólo no-venta días se prescindió luego de ella y que al redactarse el artículo 31 tal como existe en nuestra ley se tenía presente que la sesión regular podía durar más de noventa días; y aunque la reducción de la dieta tuvo por objeto apremiar a los legisladores para que apresurasen sus trabajos no puede en modo alguno tener el alcance, ni lo tiene, de una limita-ción a sólo noventa días de la sesión regular.
Como la Ley Orgánica concede al Gobernador el derecho de convocar la Asamblea Legislativa a sesión extraordinaria cuantas veces lo crea conveniente en interés público, arguye *160el demandado que no podemos declarar que la sesión regular 'de la Asamblea Legislativa puede durar indefinidamente sin privar al Gobernador de tal derecho.
Es cierto que mientras la Asamblea Legislativa está en sesión regular el Gobernador no puede convocarla a sesión extraordinaria, pero no por ser 'esto así estamos autorizados para poner limitación arbitraria al tiempo durante el cual la Legislatura puede estar reunida en sesión regular, pues a pesar de que el legislador debió tener esto en cuenta el Con-greso no quiso fijar límites rígidos al tiempo de la reunión y, por tanto, nosotros no podemos reducirlo ni concretarlo a noventa días. Aunque el artículo 34 de la ley dispone que ningún proyecto de ley, excepto únicamente el de presupuesto general para los gastos del gobierno, .presentado en cual-quiera de las cámaras de la Asamblea Legislativa después de los primeros cuarenta días de la Legislatura pasará a ser ley, no limita el tiempo que puede tomar para delibe-rar sobre los proyectos de ley presentados durante ese tiem-po y no debemos presumir que si durante un largo período de sesiones de la Asamblea Legislativa y después de sus pri-meros cuarenta días ocurrieren becbos de tal importancia que hicieran necesario que se legislara respecto de ellos, la Asam-blea Legislativa mirando por el interés público no suspen-dería motu propio su sesión para dar oportunidad al Gober-nador a convocarla a sesión extraordinaria para legislar so-bre esas materias, como lo hizo en este caso el 6 de febrero.
Se alega también por el demandado que a pesar de que la Constitución de Missouri tiene un párrafo similar a nues-tro artículo 31 nunca ha surgido allí una cuestión pare-cida a la que nos ocupa porque aquella Legislatura nunca ha actuado bajo la presunción de que tenía el poder de con-tinuar en sesión indefinida. En Missouri no puede darse el caso que ha ocurrido en esta isla porque el artículo 21 de aquella Constitución dispone expresamente que cualquiera suspensión de la Asamblea Legislativa por más de tres días *161tendrá el efe'cto de ser suspensión sine die y, por tanto, cierre final de la Legislatura.
El argumento qne se hace de qne nna larga sesión de la Asamblea Legislativa privaría al G-obernador de sn derecho dé hacer nombramientos mientras la Legislatura está cerrada fia por sentada la cuestión en controversia y no puede pre-valecer, pues mientras la Legislatura esté en sesión no existe tal derecho y el Gobernador puede hacer nombramientos. La diferencia será que, toda vez qne todos losi nombramientos, que hace el Gobernador están sujetos a la aprobación del Senado, estando en sesión la Asamblea Legislativa tendrá qne enviarlos al Senado para su aprobación tan pronto los-, haga, mientras que si no está reunida el nombramiento sur-tirá efecto desde luego hasta que se reúna la Asamblea Le-gislativa o el Senado sea convocado a sesión. Lo único que. ha hecho la ley es suministrar un medio supletorio, en bien: de la administración pública, para cuando no puede ser im-partida la aprobación al nombramiento.
El otro argumento de que se priva al Gobernador de treinta días para aprobar un proyecto de ley, que tiene cuando la Legislatura ha cerrado su sesión, puede contestarse en for-ma idéntica al anterior pues en realidad esos treinta días no existen sino cuando la Asamblea Legislativa ha cerrado su sesión antes de transcurrir los diez días que tiene para resolver respecto a los proyectos de ley que han sido presen-tados al Gobernador, tiempo que se extiende entonces en aten-ción a que por el acto de la Asamblea Legislativa de cerrar su sesión no podrá devolver el proyecto a la cámara fie origen.
El veto absoluto que tenían los tribunos romanos y que' la Constitución Británica reconoce a la corona no lo tienen los Estados Unidos de América, pues aunque en Inglaterra no se usa de él desde hace muchos siglos, sin embargo se abusó tanto de esa facultad en las colonias americanas antes de su independencia que ese fué uno de los motivos de la. *162revolución y lia sido causa de que las constituciones ame-ricanas no lo reconozcan sino como una excepción, cuando la Asamblea Legislativa cierra sus sesiones. El veto ame-ricano es cualificado porque dentro de un período de tiempo que fluctúa entre tres, cinco, seis o diez días de presentarse los proyectos al Presidente o a los Gobernadores de los Es-tados, según las distintas constituciones, deben esos jefes aprobarlos o devolverlos con sus objeciones a la Cámara de origen para que puedan ser reconsiderados, so pena de que si no los devuelven se convierten en ley. Este es el princi-pio sano en los países democráticos donde sólo existe el veto absoluto generalmente llamado “veto de bolsillo” (pocket-veto) cuando por cerrar la asamblea su sesión priva al Presi-dente o a los Gobernadores de la oportunidad de devolver los proyectos con sus objeciones para nueva consideración.
Así pues, no teniendo la Asamblea Legislativa en Puerto Bico limitado a un determinado' número de días el tiempo que lia de durar su sesión ordinaria, puesto que está auto-rizada por la Ley Orgánica para suspender su sesión por más de tres días con la sola limitación de que el acuerdo fia de ser tomado por ambas Cámaras, y puesto que cuando está en sesión el Gobernador debe devolver a la Cámara de ori-gen los proyectos de ley que no aprueba con sus objeciones dentro de diez días de haberlos recibido, porque si así no lo hace se convierten en ley sin su aprobación y firma, la verdadera cuestión en el presente caso es si la suspensión de sesiones que ambas Cámaras acordaron el 26 de noviem-bre de 1917 para continuar la sesión el día 4, primer lunes de febrero siguiente, impidió o no que el Gobernador devol-viese a la Cámara de origen el proyecto de ley en que está interesado el municipio de Quebradillas con sus obje-ciones, ya que no lo aprobó, pues si no impidió tal devo-lución, el expresado proyecto de ley se convirtió en ley el día 6 de diciembre de 1917.
Que no impedía la devolución lo demuestra el hecho de *163que después de suspendida la sesión en 26 de noviembre de 1917 el Gobernador devolvió los siguientes proyectos y reso-luciones que no aprobó, exponiendo sus objeciones, a saber: Al Senado, en 27 de noviembre de 1917, el proyecto No. 61 y el No. 129; el 28 de noviembre el No. 1; el día 4 de diciembre el No. 162; el día 5 de diciembre el No. 30; el 7 de diciembre la Resolución Conjunta No. 13 y también el proyecto No. 107; a la Cámara de Representantes devolvió el 26 de noviembre el proyecto No. 34; el 26 de noviem-bre el No. 40; el 27 de noviembre el proyecto No. 115 y las Resoluciones Conjuntas Nos. '5, 24, y 44; el día 3 de diciem-bre devolvió los proyectos Nos. 18 y 157; el día 5 de diciembre el 303; el día siguiente los Nos. 26 y 37 y el día 7 de diciembre los numerados 5, 38, 86, 102, 125, 133, 159, 262, 309 y la Resolución Conjunta No. 7.
Sin embargo, veamos lo que dice la ley:
Dispone el Artículo 34 entre otras cosas lo siguiente:
■ “ * * * Ningún proyecto de ley pasará a ser ley hasta que sea aprobado en cada cámara en votación por lista por una mayoría de todos los miembros que la componen y registrado en el libro de actas, y haya sido aprobado por el Gobernador dentro de los diez días siguientes. Cuando un proyecto de ley que baya sido apro-bado se presente al Gobernador para su firma, si éste lo aprobare, lo firmará, si no lo aprobare, lo devolverá con sus objeciones a la cámara en donde se originó, la cual anotará dichas objeciones por extenso en su libro de actas y procederá a reconsiderar el proyecto. Si después ’de dicha reconsideración las dos terceras partes del nú-mero total de miembros de esa cámara convinieren en pasar el pro-yecto, será el mismo enviado, junto con las objeciones, a la otra cámara, por la cual será también reconsiderado, y si fuere aprobado por las dos terceras partes de todos los miembros de esa cámara, será remitido al Gobernador, quien, en caso de que entonces no lo aprobare, lo transmitirá al Presidente de los Estados Unidos. Los votos de cada cámara se emitirán por lista y los nombres de los miembros que votaren en favor y en contra del proyecto se harán constar en el acta. Si el Presidente de los Estados Unidos aprobare el proyecto, lo firmará y pasará a ser ley. Si no lo aprobare, lo devolverá al Gobernador manifestándolo así, y no será ley; Dis-*164poniéndose, que el Presidente de los Estados Unidos aprobará o desaprobará una ley a él sometida en virtud de las disposiciones de este artículo, dentro de noventa días de haberle sido sometida para su aprobación; y si no lo aprobare dentro de ese plazo, se convertirá en ley como si la hubiese aprobado especialmente. * * * Si cual-quier proyecto de ley no fuere devuelto por el Gobernador dentro-de diez días (exceptuando los domingos) después de habérsele pre-sentado, pasará a ser ley del mismo modo que si lo hubiera firmado, a menos que la Asamblea Legislativa, levantando sus sesiones, impi-diere su devolución, siendo en ese caso ley si lo firmare el Gobernador dentro de treinta días después de recibirlo; en caso contrario no será ley. * * *” ■ x
Estudiada la. cuestión con sólo’ el precepto de la ley nos parece claro que puesto que la Asamblea Legislativa puede suspender su sesión en cualquier tiempo por más de tres días para reanudarla en otro fijado por ella, esa suspensión no pone término definitivo a la sesión regular ni es el cierre de la Legislatura, puesto que transcurridos los días de sus-pensión o de receso pueden legalmente reunirse otra vez para continuar la misma sesión regular y por tanto no impide la devolución por el Gobernador de los proyectos de ley que no apruebe, porque tal impedimento sólo puede ocurrir cuan-do la sesión lia sido suspendida finalmente porque entonces la Legislatura no puede reconsiderar el proyecto y, por tanto, es innecesario que se lo devuelva al Gobernador y el pro-yecto muere si no se aprueba dentro de treinta días. Pero mientras la Legislatura está constituida en sesión por no haber acordado el cierre o suspensión final de ella,-cualquiera suspensión temporal no impide la devolución, Sostener lo contrario equivaldría a destruir el precepto de la ley que autoriza la suspensión por más de tres días, pues cualquiera suspensión por corta que fuere tomada mientras hay pro-yectos de ley sometidos a la aprobación del Gobernador po-dría producir el resultado de que no pudiera ser devuelto el proyecto de ley a la cámara de origen cuando dejara de apro-barlo el Gobernador.
De las propias disposiciones de la ley resulta que para *165el legislador existen tres clases de suspensiones: una que puede cualquier cámara tomar por sí misma, no excediendo de tres días, otra temporal de la Asamblea Legislativa por más de tres días para reunirse en otro día determinado, to-mada por acuerdo mutuo de las dos Cámaras, y otra final cuando la Asamblea Legislativa suspende sus sesiones para no. reunirse otra vez, o sea la suspensión sine die. La pri-mera y la segunda no impiden la reconsideración del pro-yecto de ley que el Gobernador no aprueba; la tercera sí la impide porque después de terminada la sesión no tiene la Legislatura oportunidad de reconsiderar tales proyectos. Como consecuencia de lo dicho, la suspensión final sine die es la única que impide la devolución y es. la única a que se re-fiere el artículo 34 de nuestra ley y no a las otras clases de suspensiones temporales o de recesos.
La cuestión que nos ocupa sé ba suscitado varias veces en los Estados de la Unión Americana aunque nunca ba lle-gado al Tribunal Supremo de los Estados Unidos pues, como veremos déspués, el único caso que bemos encontrado y que se cita por el demandado, el de La Abra Silver Mining Co. vs. United States, 175 U. S. 423, no resuelve esta cuestión; sino la de si el Presidente puede firmar válidamente un pro-yecto de ley durante una suspensión del Congreso por más de diez días.
En apoyo de su argumento expone el demandado que de acuerdo con la opinión del Fiscal General de los Estados Uni-dos, Sr. Miller, rendida al Presidente en el año 1892, Vol. XX, Opi. A. G. U. S. 507, y toda vez que el artículo 1, Sección 7ª., Cláusula 2ª. de la Constitución es similar a nues-tro artículo 34, si el Congreso o la Asamblea Legislativa de Puerto Eico toman un receso o suspensión de sesiones de tanta duración que el Presidente o el Gobernador no pudiese devolver el proyecto de ley con sus objeciones a la Cámara de origen dentro de los diez días de haberlo recibido, no se convertirá en ley a la expiración de dicho término.
*166Es cierto que en esa opinión se consigna qne nn receso se considera nna suspensión y que una suspensión por cierto número de días es una suspensión dentro del significado de los preceptos que estamos considerando, pero no sostiene de-finitivamente qne el proyecto de ley no se convertiría en ley, aunque le parece que esa sería la conclusión. Mas a pesar de esas manifestaciones, opinó que si era la práctica devol-ver a las cámaras los proyectos de ley con sus objeciones des-pués de diez días, podía continuarla y le aconsejó que los firmase o vetase si le parecía que debían ser aprobados o no, devolviéndolos cuando el Congreso se reuniese otra vez, per-mitiendo de ese modo que la cuestión la resolvieran los tribunales de justicia. Como se ve, no llegó definitivamente a la conclusión que le atribuye el demandado. Además, no era esa la cuestión que le estaba sometida sino la de si el Pre-sidente podía aprobar o desaprobar proyectos de ley que se le sometían antes de un receso o suspensión temporal cuando ésta excedía de diez días. Por otra parte liace cons-tar en su opinión que la cuestión había sido resuelta de dis-tinta manera en los casos In re Opiniones de los Jueces, 45 N. H. 610 y en el de Harpending vs. Haight, 39 Cal. 206. Por estas razones, esa opinión no tiene gran fuerza para apoyar la contención del demandado.
Estas citas no traen luz alguna al asunto que ventilamos porque en ellas se trataba de proyectos de ley aprobados por el Presidente dentro de los diez días de haberle sido presentados, cuando el Congreso había suspendido sus se-siones por más de diez días, y expresamente dijo el Tribunal Supremo de los Estados Unidos en el primero de dichos casos que sólo resolvía la cuestión de que el Presidente po-día firmar los proyectos en esas condiciones. Podríamos a la inversa decir que si los podía firmar es porque el Con-greso estaba en receso y no había suspendido finalmente sus sesiones, autorizados porque el señor Harlan no conside-*167raba tal receso como suspensión final, toda vez que en la página 455 dice:
“Si el Presidente puede firmar un proyecto de ley después de una suspensión final del Congreso (final ’adjournment) es cuestión no suscitada en este caso y que no ba sido considerada y decidida por nosotros. Resolvemos — y con respecto a este aspecto del caso nada más resolvemos — que habiendo sido presentada la ley de 1892 al Pre-sidente mientras el Congreso estaba reunido (sitting) y habiéndolo firmado cuando el Congreso estaba en receso (in recess) por tiempo determinado, pero dentro' de los diez días, con excepción de los domingos, después que le fué presentada, su aprobación fué válida e inmediatamente fué ley, a menos que sus disposiciones sean con-trarias a la ley.”
Como se ve, a una suspensión por varios días la llama receso, distinguiéndola así de la suspensión final.
Se citan estos casos para sostener que la validez de esas leyes no hubiera sido tan extensamente discutida, ni se hu-biera resuelto por los tribunales que una ley aprobada por el Presidente durante un período de suspensión de sesiones del Congreso mayor de diez días era válida, si el abogado del Gobierno y los tribunales hubieran sido de opinión que los proyectos sé habían convertido en ley sin la firma del Presidente por no haberlo devuelto dentro de diez días; y el caso de People v. Kaiser, 135 N. Y. S. 274, 206 N. Y. 40, 150 App. Div. Rep. 541, se menciona en apoyo de esta ma-nera de razonar.
Sin embargo, como el Presidente firmó las leyes, la cues-tión que necesariamente surgía de este hecho era la de si podía válidamente firmarlas durante una suspensión de las sesiones del Congreso por más de diez días, y no la de si era ley por no haberla devuelto el Presidente dentro de diez días pues aunque esto era cierto también lo era que no ha-bían quedado sin su firma y, por tanto, no cabía discutir y resolver el efecto de no haberla firmado y de no devolverla.
Sostiene también el demandado que un caso reciente de New Jersey resuelto en el año 1912, In re Ley para enmen-*168dar una ley titulada “Ley relativa a utilidades públicas,” 84 Atl. 706, es de exacta aplicación al presente caso porque resuelve que un proyecto de ley presentado al Gobernador antes de un receso de la Legislatura no se convierte en ley sin la aprobación del Gobernador.
El argumento principal de esa sentencia es que la frase suspender la sesión, usada en la ley, significa no una sus-pensión sine die o final sino cualquiera suspensión, porque en la Constitución no existe tal diferencia. Sin embargo, fiemos visto que el Tribunal Supremo en el caso de la Abra, supra, distingue entre esas dos clases de suspensiones y que en verdad en la ley existe tal diferencia, porque permite una suspensión por determinado período de tiempo por mutuo acuerdo de las cámaras si es mayor de tres días, para rea-nudar después la misma sesión regular, suspensión que es distinta de la final porque con ésta no volverán a reunirse los legisladores; y aunque también se sostiene en ese caso que durante la suspensión por varios días no tiene el Go-bernador oportunidad de devolver los proyectos a la cámara de origen porque no puede entregarlos a ningún funcionario de la cámara, sin'embargo, como veremos luego, el peso de las autoridades es que sí puede fiacerlo. Además, en este caso el Gobernador devolvió el proyecto con sus objeciones a la cámara de origen cuando se reunió de nuevo la Legis-latura y habiendo aquélla aprobado otra vez el proyecto, el' Senado dejó de aprobarlo. En verdad, ésta era la verda-dera cuestión ante el tribunal. Después ele todo, esa sen-tencia no tiene otra autoridad que las de los jueces que resol-vieron el caso, pues no tiene cita alguna de otras decisiones, a pesar de que entonces ya se habían dictado muchas en sen-tido contrario.
El otro caso de State vs. Town of South Norwalk, 58 Atl. 759, fallado en Connecticut el año 1904, es idéntico en todo al precedente, aunque parece admitir que el Gobernador po-día devolver el proyecto de ley cuando se reuniera de nuevo *169la Legislatura. También le' son aplicables las considerado-nes qne antes hemos expuesto, inclusa la de qne descansa únicamente en sn sola autoridad, pnes no hace referencia a la de otros tribunales o autores respetables.
La última cita que se hace por el demandado es la del caso de People vs. Hatch, 33 Ill. 135, pero los hechos de este caso son distintos a los presentes. Si bien allí en el año 1863 disponía también la Constitución que el Gobernador debía devolver los proyectos de ley qne no aprobase con sus objeciones dentro del término de diez días y qne si no lo hacía se convertirían en ley como si los hubiera firmado, a menos que la Legislatura levantando sus sesiones impi-diera la devolución, sin embargo, cuando el proyecto de ley objeto de la sentencia fue entregado al Gobernador el 12 de junio de 1863 ya estaba finalmente suspendida la sesión que había empezado en enero de aquel año porque el Go-bernador la cerró dos días antes, el 10 de junio de 1863, en vista del desacuerdo existente entre ambas Cámaras res-pecto a la fecha en que habían de suspender sus sesiones sine die, pues mientras el Senado propuso que fuera el día 8 de junio, la Cámara de ^Representantes quería que fuera el 22 de junio, enmienda que no concedió el Senado y en esa situa-ción las cosas el Gobernador usó de la facultad que para tal caso le concedía la Constitución y' la suspendió hasta el mes de enero del año 1865, decreto que fue obedecido por los presidentes y la mayoría de los miembros del Senado, quie-nes abandonaron la sala de sesiones, arreglaron sus cuentas con el contador y se marcharon para no volver, menos un pequeñísimo número que hizo constar en el diario de sesio-nes una vigorosa protesta por la conducta del Gobernador y que no volvieron a reunirse sino en número de cuatro o seis hasta el día 23 de junio, acordando él 24 la suspensión hasta enero de 1864. La suspensión en ese caso fué inevi-tablemente final el 10 de junio y, por tanto, no podía ser ley sin la firma del Gobernador el proyecto que se le pre-*170sentó dos días después. Además, los particulares de la opi-nión de los jueces al resolver ese caso respecto de que para que el Gobernador pueda devolver los proyectos que no aprueba a la otra Legislatura en sesión organizada durante todo el período de los diez días y que no está obligado a devolverlos al Presidente de la Cámara ni a ninguno de sus empleados, son contrarios a toda la jurisprudencia posterior que es numerosa, y también al único caso que basta entonces babía sido decidido, que era el de In re Opiniones de los Jueces, 3 Mass. 567, resuelto en el año 1791.
En apoyo de la teoría contraria, que es la sostenida por nosotros, están, no solamente el caso más antiguo que aca-bamos de mencionar de Massachusetts, sino los de In re Opiniones de los Jueces, 45 N. H. 610 (año 1864); Harpending v. Haight, 39 Cal. 189 (año 1870); Miller v. Murford, 9 N. W. 475 (Neb. año 1871.); Hequembourg v. City of Dunkirk, 2 N. Y. Supp. 447, 49 Hun. 557, (año 1888); State ex rel. State Pharmaceutical Association vs. Michel, 52 La Ann. 936, 49 L. R. A. 224 (año 1900); y especialmente el de Johnson City v. Tennessee Eastern Electric. Co., 182 S. W. 587, que es el más reciente publicado pues es del año 1916, y en él no solamente se consignan todos los casos anteriores que apoyan sus conclusiones, que bemos citado, sino que se exa-minan y rebaten las consideraciones expuestas en los casos de People v. Hatch, de Illinois, y el de State v. Norwalk, de Connecticut, supra. En el caso primeramente acabado de citar del año 1791, los Jueces del Tribunal Supremo, eva-cuando una consulta del Senado, cosa que allí podía hacerse, decidieron que si un proyecto de ley o resolución se pre-sentaba al Gobernador para su aprobación con menos de cinco días antes de cualquier receso y no lo devolvía con sus objeciones, se convertía en ley porque todos los días se consideran la sesión, aunque exista una suspensión.
Aunque expone el demandado que tal opinión se basa en una disposición constitucional distinta a la nuestra, sin em*171bargo no lo oreemos así, pues allí también dispone la ley que si el G-obernador no devuelve los proyectos de ley dentro de cinco días de habérsele presentado, tendrán fuerza de ley.
El siguiente caso del año 1864, también fué una opinión que rindieron los jueces de New Hampshire siendo el pre-cepto constitucional, como el nuestro, que si el G-obernador no devuelve los proyectos de ley con sus objeciones a la Cámara de orig*en, dentro de cinco días (excepto los domin-gos) después de haberle sido presentados, serán ley, como si los hubiera firmado, a meno.s que la Legislatura, suspen-diendo siis sesiones, impida la devolución, en cuyo caso no serán ley. Entonces se declaró que el último de los cinco días en el cual ninguno de los cuerpos colegisladores estaba en sesión debía ser contado como uno de los cinco días espe-cificados y que la suspensióia de sesiones mencionada en la Constitución de New Hampshire no se refería al receso o suspensión corriente de tiempo en tiempo durante el período de sesiones sino a la suspensión final al cerrar la sesión.
No hemos podido encontrar el libro que contiene este caso; pero aparece citado, según lo transcribimos, en el Volumen XX, Opi. A. G. U. S., página 504. También se hace referencia a él en 36 Cyc. 962, nota 53, como declarativo de que la devolución puede hacerse dejando el proyecto en la mesa del Presidente de la Cámara.
La objeción que se hace a este caso por el fiscal general es que sin duda alguna el proyecto debía devolverse el día 23 por ser domingo el 21 y que el 23 la Legislatura estaba reunida. Sin embargo, según' la cita que de este caso se hace en Harpending vs. Haight, 39 Cal. 204, el proyecto de ley debía devolverse en todo el lunes 22, en cuyo día la Cámara de Eepresentantes no estaba en sesión, lo que des-truye la objeción que se le hace.'
El inmediato caso que consideramos es el expresado antes, de Harpending, que plantea y resuelve las cuestiones que *172ahora tenemos en este procedimiento y qne ha sido citado con aprobación en los demás casos qne posteriormente han sido resueltos.
Los hechos de. ese caso fueron los siguientes: desde el 10 de marzo de 1870 la Legislatura no había tomado receso alguno; el 19 de marzo fué presentado al Gobernador el proyecto de ley, cuya validez se discutía; el 31 del mismo marzo, a las 4 de la tarde, suspendió el Senado la sesión hasta 'el día siguiente, a las 11 de la mañana; media hora después de esa suspensión, a las 4:30, el secretario del Go-bernador llevó el proyecto con sus objeciones al Senado y encontrando suspendida la sesión lo entregó dé nuevo al Gobernador, quien lo retuvo y el día primero de abril comu-nicó al Senado que por haberle impedido la devolución no se había convertido en ley.
Copiamos de ese caso lo siguiente de la pág. 203:
“El Senado tiene el indiscutible derecho constitucional de suspender sus sesiones por tres días consecutivos. (Art. 4°., sección 15, Constitución.) Puede suceder algunas veces que estos tres días incluyan el último día permitido al ejecutivo para ejercitar su poder de veto contra algún proyecto de ley del Senado. Ahora bien, si el mero hecho del receso del Senado, así constitucionalmente tomado, opera como obstáculo, en cualquier modo, al ejercicio del poder de vetar conferido al ejecutivo por la Constitución, entonces tendremos el extraño espectáculo de un conflicto irreconciliable entre disposi-ciones de la misma ley por el cual el Senado, por el mero ejercicio de su reconocido derecho constitucional que le autoriza para suspender sus sesiones violaría el igualmente claro derecho constitu-cional del ejecutivo de conservarlo en sesión. Somos de opinión que esa suspensión del Senado en marzo 31 no impide el poder del veto del ejecutivo sobre el proyecto de ley en cuestión ni le impediría en su ejercicio. La devolución debía haber sido hecha según las cir-cunstancias lo permitían; de todos modos debía dejarse el proyecto fuera de la custodia del ejecutivo y si fuera preciso, en la custodia inmediata de alguna persona adecuada que lo entregase al Senado en la primera oportunidad. La mejor entrega que las circunstancias permitieran sería, en nuestra opinión, una devolución adecuada. La máxima lex non oogit ad impossibilia sería aplicable a tal clase de asuntos. ’ ’
*173La opinión hace lnego referencia al caso ele New Hampshire de qne tratamos antes, y continúa, página 205:'
“Si ha suspendido (el Senado) su sesión por un día o por tres tiene, sin embargo, existencia organizada como cuerpo legislativo, con su presidente, secretario y otros oficiales a quienes, bajo tales circunstancias, puede hacerse una entrega subsidiaria del proyecto y quienes tienen el deber oficial de entregarlo al Senado tan pronto como sea posible. Tal devolución, como hemos dicho sería solamente la que permitan las circunstancias y cuando el proyecto llegue des-pués al Senado podría entonces reconsiderarlo, como lo requiere la Constitución. Pero cuando tiene lugar una suspensión final de la Legislatura entonces termina la existencia organizada *del Senado. Ya no hay oficiales que lo representen para ningún propósito ni podría el proyecto de ley, de acuerdo con la naturaleza de las cosas nunca más ser sometido a su consideración porque no estaría más en sesión en adelante ni podría ser considerado ese propósito que se trata de obtener porque no tendría existencia.” '
Después de hacer referencia a que la Constitución de los Estados Unidos es similar a la de California en ese particular (y también a la nuestra) dice, pág. 206:
“Parece que ha sido la opinión del Juez Sr. Story (Com. on Constitution, sección 891), que la única suspensión que impediría al Ejecutivo Federal devolver un proyecto de ley dentro del tiempo prescrito tiene que ser una suspensión que equivalga a ‘una termina-ción de la sesión.’ ”
Aunque es cierto como dice el demandado que no hubo en ese caso una suspensión como la que motiva el procedimiento en este caso, sin embargo la cuestión es la misma porque el Tribunal de California no se limitó a considerar la suspen-sión que allí se dió de un día para otro, sino que trató la cuestión de una suspensión por tres días, siendo los mismos principios aplicables a una suspensión por mayor número de días toda vez que constitucionalmente puede tomarla por mu-tuo acuerdo la Asamblea Legislativa de Puerto Eico.
Sigue en orden de fecha el caso de Miller v. Hurford, 9 N. W. 477. Según él, antes de transcurrir los tres días que el Gobernador tenía para devolver el proyecto de ley que no *174aprobaba con sus objeciones, la Legislatura suspendió sns sesiones por 62 días desde el 29 de marzo de 1881 basta el 30 de mayo siguiente. El Gobernador retuvo el proyecto de ley basta el 6 de junio, tres días después de haberse reu-nido de nuevo la Legislatura. Certificada la ley por los pre-sidentes de ambas Cámaras surgió luego la cuestión de su validez alegándose que el Senado y la Cámara de Represen-tantes habían suspendido la sesión antes de expirar los tres días que el Gobernador tenía para aprobarla desde que le fué presentada. El tribunal resolvió el caso diciendo que la disposición de la Constitución se refería a suspensiones sine die, y no a las suspensiones .de tiempo en tiempo.
En cuanto a este caso parece que se resolvió por el mo-tivo expuesto y no porque el Gobernador retuvo el proyecto hasta el 6 de junio o sea por más ele tres días de estar la Legislatura en sesión. Adolece como los casos citados por el demandado de la falta de referencia a otras decisiones.
Sigue en orden el caso de Hequembourg v. City of Dunkirk, 2 N. Y. Supp. 447, del Estado de N. Y., cuya Consti-tución es igual a la nuestra en el particular que comentamos y en el que dispone que cuando la Asamblea Legislativa sus-penda sus sesiones tendrá el Gobernador treinta días para aprobar los proyectos de ley que le hubieren sido sometidos.
Según la opinión de ese caso el 10 de febrero de 1889 fué entregado el proyecto de ley al Gobernador y mientras estaba en sus manos, la Legislatura suspendió su sesión el día 7 del mismo mes hasta el 28 de febrero. El Gobernador no lo aprobó, y 10 días después lo archivó en la. Secretaría. Se sostenía que no se había convertido en ley porque la sus-pensión de la sesión impidió que fuera devuelto el proyecto, a la Legislatura dentro de los diez días de haber sido reci-bido por el Gobernador. Se estableció, pues, como base, que la cuestión a resolver era si la suspensión que acordó la Legislatura impidió la devolución y con tal motivo se de-claró que era idéntica a la del caso de Soldier’s Voting Bill *175(45 N. H. 607) en el qne se estableció qne la suspensión a qne se refería la Constitución no eran los recesos ordinarios tomados de nna fecha a otra durante el curso de la sesión, sino las suspensiones finales qne cierran la sesión. Y se agrega que la cita que hace fue seguida por el Fiscal General en su opinión con respecto a la ley para cambiar el título de Banker’s Life Insurance & Trust Company qne apa-rece en la sesión de leyes de 1881 (capítulo 707, p. 942).
Aun cuando el demandado quiere distinguir este caso del nuestro fundándose en qne el Gobernador tuvo allí nna opor-tunidad de devolver el proyecto después de la suspensión de las sesiones durante más de cuatro días después del re-ceso, no vemos cómo puede distinguirse del que estamos con-siderando en el que también tuvo el Gobernador la misma oportunidad que el de New York. *
En otro caso, el de State ex rel. State Pharmaceutical Asso. v. Michel, 49 L. R. A. 218, resuelto en Louisiana el año 1900, también se consigna, citando el caso de New Hampshire, que suspensión significa suspensión final para los efectos de devolución y no la suspensión por un. día o por varios días.
El caso más importante es el de Johnson City v. Tenn. Eastern Electric Co., 182 S. W. 587, por haber sido resuelto hace tres años y porque hace una revisión de los casos que sostienen su opinión y porque controvierte con fuertes argu-mentos el caso de Illinois y el de Connecticut.
En el particular que examinamos la Constitución de Tennessee es igual a la nuestra, excepto en que el término de de-volución es de cinco días en vez de diez que tiene la Ley Jones y en que después de la suspensión de las sesiones el Gobernador no tiene para aprobar los proyectos los 30 días que le concede nuestra Carta Orgánica. Bajo estos antece-dentes el proyecto de ley se presentó al Gobernador el 1º. de abril de 1915; el 3 de abril la Legislatura suspendió sus sesiones hasta el 3 de mayo siguiente. El 4 de mayo, al día siguiente de abrirse nuevamente la sesión, devolvió el *176Gobernador el proyecto de ley con sus objeciones pero la Cámara no lo consideró de nnevo. Estnvo en poder del Go-bernador durante treinta y tres ’días.
Después de exponer tales bechos se pregunta, el tribunal qué significa suspensión a los efectos de impedir la devo-lución de los proyectos de ley por el Gobernador y consig-nando que bay dos contenciones rivales acerca de ese extre-mo : una, en que insiste el apelante, respecto a que de acuerdo con la Constitución del año 1870 la devolución de un pro-yecto de ley con sus objeciones por escrito que se exige baga el Gobernador, si rebusa firmarlo, es necesario que se baga a la Cámara en que se originó, en ocasión en que esté pre-sente en la Cámara un quorum de sus miembros competente para reconsiderar el proyecto de ley rx otra clase de trabajo; siendo la otra, la que sostiene el apelado, que tal devolución puede ser hecha a cualquier oficial, agente o empleado de la Cámara que tenga el deber, de acuerdo con la interpretación de la Constitución, de entregar a la Cámara para su recon-sideración el proyecto de ley y las objeciones a él del Go-bernador, ya esté presente o no un quorum de la Cámara en el momento de la entrega del proyecto de ley con las ob-jeciones del Gobernador, al oficial, agente o empleado de la Cámara; y después de transcribir la Sección 18, Artículo 3°., de aquella Constitución, dice, pág. 589:
“Es manifiesto de la lectura del precedente artículo que si la proposición en que insiste el apelante es la verdadera de la cual debemos partir, es decir, si la devolución es necesario que se liaga a la cámara cuando un quorum de sus miembros esté presente, en-tonces el significado de la frase en el precedente artículo ‘a menos que la Asamblea General por su suspensión impida la devolución/ es que cualquier suspensión que diese por resultado la ausencia de un quorum sería una suspensión que impediría la devolución de los proyectos de ley y por tanto resultaría que el Gobernador no podría devolver los proyectos de ley durante una suspensión que la cámara en la cual se origine tuviese para tomar su almuerzo del medio día o durante la suspensión por la noche, hasta el día siguiente o por-*177un período mayor de tidmpo, esto es, que había cerrado finalmente la sesión.
“Si nosotros adoptamos tal conclusión necesariamente resultaría en la declaración de que el tiempo durante el cual la cámara en la que se originó el MU tuviera temporalmente suspendidas sus sesiones no podría ser contado como parte del tiempo limitado del derecho o poder del Gobernador para devolver proyectos de ley con sus ob-jeciones dentro de cinco días desde que le fué presentado y por tanto para que el G-obernador supiese la cantidad de tiempo dentro del cual podía todavía actuar con respecto a determinado proyecto de ley, sería necesario que se le informase de la extensión de cada sus-pensión y que él agregase cada espacio de tiempo a los cinco días referidos. Creemos que tal interpretación, daría oportunidad a muchos peligros y abusos y que esa no fué la intención de los legis-ladores. La sana interpretación es la del apelado. Suspensión, como-se usa en la Constitución, significa suspensión final.”
Más adelante, dice, pág. 590:
“Además, nosotros creemos que la devolución puede propiamente hacerse, dentro de la interpretación dé la Constitución, a algún em-pleado de la cámara en la cual el proyecto se originó. El tendría por razón de su cargo o empleo el deber de informar a la cámara cuando un quorum de ella estuviera presente el hecho de que el Gobernador había devuelto el proyecto de ley con sus objeciones a él.”
Y más adelante dice, en la misma página.
“Una sesión de la Asamblea General es una unidad dentro del significado de nuestra Constitución. Si fuera una sesión regular su comienzo está fijado por la Constitución, sección 8, artículo 2,. y la sesión termina cuando ambas cámaras que la componen hayan suspendido su sesión sine die.”
Los razonamientos de este caso son muy extensos y por eso no los consignaremos todos, limitándonos a expresar que después de citar la obra de Lewis “Sutherland, Statutory Construction” (edición 2ª.) en apoyo de la doctrina que esta-blece y también de relacionar los casos que sostienen su opi-nión, que son los que nosotros hemos examinado anterior-mente pasa a controvertir los dos casos contrarios más fuer-tes, haciéndolo de esta manera en la pág. 591:
*178“Se insiste sin embargo por el apelante que hay nn conflicto de autoridades en los tribunales americanos. El conflicto es muy pe-queño, si puede decirse que existe. El primer caso contrario en que descansa es el de People v. Hatch, 33 Ill. 135. El texto de la Cons-titución de Illinois interpretado por la corte en ese caso era sus-taneialmente el mismo que el nuestro con una muy importante excepción: que después de las palabras ‘a menos que la Asamblea General por la suspensión de sus sesiones impida la devolución,’ el artículo interpretado de la Constitución de Illinois continúa como sigue: ‘en cuyo caso dicho proyecto de ley será devuelto el primer día de la reunión de la Asamblea General, después de haber expirado dicho término de diez días.’ Constitución de Illinois de 1848, art. 4, párrafo 21.
“Esta cláusula últimamente mencionada no se halla en nuestra 'Constitución. Si la tuviera nosotros podríamos muy bien llegar a la misma conclusión que el tribunal de Illinois (sin, sin embargo, .adoptar todos sus razonamientos) porque es manifiesto que dicha cláusula inequívocamente demuestra que la intención de la Cons-titución de Illinois es que la devolución del proyecto de ley podrá solamente ser hecha a la cámara cuando esté reunida. Implicaba «claramente una concesión al Gobernador de tal tiempo adicional du-rante el cual podía hacer la devolución como pudiera transcurrir entre la expiración de los diez días expresamente concedidos y el primer día de reunión subsiguiente de la Asamblea General. La intención de la Constitución de Illinois fué claramente que una sus-pensión temporal de la cámara relevara al Gobernador del deber de hacer la devolución durante tal suspensión; mientras según nuestra Constitución tal intención no puede descubrirse sino que lo contrario, según entendemos, aparece claramente. Algunas razones del Tribunal de Illinois están en conflicto con los puntos de vista que nosotros tenemos y con aquéllos sostenidos por los otros tribu-nales que antes hemos citado. Pero es manifiesto que la conclusión a que llegó el tribunal de Illinois necesariamente tiene que descansar en el precepto peculiar de su Constitución antes establecido. El próximo caso en que descansa el apelante es el de State v. South-Norwalk, 77 Conn. 277, 58 Atl. 759. Ese caso fué decidido en 1904 y mientras interpretaba una disposición de la Constitución de Connecticut similar en sustancia a nuestra sección 18, artículo 3º. y sostenía que una mera suspensión temporal de la legislatura impe-diría de acuerdo con la intención de la Constitución de Connecticut la devolución de un proyecto de ley por el Gobernador con sus ob-jeciones a la cámara en que se originó; sin embargo cuando exami-*179namos la decisión parece que ella descansa en una interpretación práctica de la Constitución de Connecticut expresada por la Legis-latura y los jefes ejecutivos del Estado, y de acuerdo con la cual han actuado esos dos departamentos del gobierno desde el año 1819 basta la fecha de la decisión en el año 1904. Así resulta que tal interpre-tación de la Constitución de Connecticut por los dos departamentos del gobierno del Estado ha continuado por un período de 85 años, como dice la opinión, ‘desde la creación del cargo ejecutivo de secre-tario en 1819 la práctica invariable de devolver los proyectos de ley ha sido la de entregarlos mientras la cámara está en sesión al funcionario adecuado.’ De suerte que la Constitución interpretada en ese caso fué adoptada en 1818 y así la interpretación que fué sostenida por la opinión era prácticamente la interpretación que se dió a la Constitución. durante todo el período de su existencia. La opinión, aunque emitida mucho tiempo después del establecimiento de una corriente unánime de autoridades contrarias a algunos de los razonamientos contenidos en ella, ignora los casoá que sostenían los puntos de vista contrarios. Con la excepción de ese apoyo que dan a la posición del apelante los dos últimos casos mencionados a nosotros nos ha sido imposible encontrar ningún otro apoyo para él en nin-guno de los casos que han sido resueltos y que hemos examinado. Sin embargo, en la sección 64, vol. 1, Lewis Sutherland Statutory Construction, hay un texto que aparentemente sostiene el punto de vista del apelante pero para apoyarlo el autor cita el caso de People v. Hatch, 33 Ill. 135, que ya hemos examinado antes.”
Después de lo que llevamos dicho, nos resta agregar que nuestra Ley Orgánica anterior contenía un precepto igual a la presente en lo relativo al deber del Gobernador de devol-ver a la Cámara de origen dentro de diez días los proyectos 'de ley qiie no aprobase y que en 1902 la Asamblea Legisla-. tiva de esta isla decretó en el Artículo 39 del Código Polí-tico que si el día en que deseare el Gobernador devolver un proyecto de ley sin su aprobación y con sus objeciones al mismo se hallare en receso la Cámara en que se originó, podrá entregar dicho proyecto de ley junto con su mensaje al Presidente o Secretario, y si después de buscarse con la debida diligencia no pudiere darse con ninguno de éstos, en-tonces hará la entrega a cualquier miembro de dicha Cáma-*180ra y tal entrega tendrá el mismo efecto qne si lo devolviese en sesión abierta, siempre qne el primer día de reanudarse dicha sesión, el Gobernador, por medio de mensaje le noti-ficare la entrega, con expresión 'de la hora en qne se efectuó y la persona a quien se hizo.
Este precepto legal no trata de dar una interpretación legislativa a la ley del Congreso en cnanto a la suspensión de sesiones qne impide la devolución de proyectos de ley por el Gobernador, ni limita el derecho de veto después que la Legislatura ha cerrado sus sesiones pues sus reglas se refieren únicamente a los casos en que se trata de recesos o suspensiones temporales y no a la suspensión de sesiones final o sine die.
Aunque esa disposición legal fué' promulgada antes de estar en vigor la Ley Jones, sin embargo está en vigor por-que en ese particular la actual ley es igual a la anterior y porque el Artículo 57 de la Ley Jones dispone que las leyes y ordenanzas de Puerto Pico que estaban entonces en vigor continuarían vigentes excepto en aquello en que fueren alte-radas, enmendadas o modificadas por la nueva ley, por la autoridad legislativa que se provee para Puerto Rico o por el Congreso de los Estados Unidos, y como el Artículo 39 no es contrario a ninguna disposición-de la nueva Ley Or-gánica entendemos que es de aplicación.
Por las razones expuestas somos de opinión que debe •librarse el auto perentorio de mandamus solicitado por el peticionario.

Concedido el auto.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado del Toro,
El Juez Asociado Sr. Hutchison firmó conforme con la sentencia.
El Juez Asociado Sr. Wolf disintió.